 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Totalisator Company, Inc. and The NewYork Racing Association Inc. and Service Employ-ees International Union (SEIU)July 3, 1979ORDER DENYING PETITIONSPursuant to Section 102.124 of the Board's Rulesand Regulations, Series 8, as amended, petitionsherein were filed by American Totalisator Company,Inc. (hereinafter called ATC) on February 9, 1979,and by The New York State Racing Association Inc.(hereinafter called NYRA) on March 26, 1979, seek-ing to repeal or, in the alternative, to amend Section103.3 of the Board's Rules and Regulations and toassert jurisdiction over the horseracing and dogracingindustries. On May 11, 1979, the Service EmployeesInternational Union (hereinafter called SEIU) re-quested permission to intervene and file its own peti-tion. On May 22, 1979, the Board granted SEIU'srequest. On June 14, 1979, SEIU filed a statement ofposition in support of its petition urging the Board toamend Section 103.3 and assert jurisdiction.In pertinent part, the petitions allege that: ATC isengaged in supplying parimutuel betting equipmentand services to racetracks throughout the UnitedStates and Canada. ATC regularly employs severalhundred persons at such tracks and is a party to anationwide collective-bargaining agreement coveringsuch employees.NYRA is a New York corporation whose principalbusiness is the conduct of thoroughbred horseracingand parimutuel wagering at three facilities-Aque-duct Race Track, Belmont Park Race Track, andSaratoga Race Course. Alternating between thesethree facilities, NYRA conducts such services 52weeks each year. NYRA employs approximately1,500 employees. During 1978, NYRA's racing andparimutuel wagering activities generated gross rev-enues in excess of $189 million (including televisionrevenues from nationwide and international broad-casts).The Board, pursuant to Section 102.135 of theBoard's Rules and Regulations, has considered thepetitions. Although the operations of the Petitionersherein as a part of the horseracing industry are re-lated to interstate commerce, the Board has consis-tently declined to assert jurisdiction over labor dis-putes in the horseracing and dogracing industries, aswell as over labor disputes involving employers whoseoperations are an integral part of' these racing indus-tries. See Los Angeles Turf Club, Inc., 90 NLRB 20(1950) (horseracing track): Jefferson Downs, Inc., 125NLRB 386 (1959) (horseracing track); Meadow Stud,Inc., 130 NLRB 1202 (1961) (horse owner/breeder);Hialeah Race Course, Inc., 125 NLRB 388 (1959)(horseracing track); Walter A. Kelley, 139 NLRB 744(1962) (horse owners/breeders); Centennial Turf Club,Inc., 192 NLRB 698 (1971) (horseracing track); Yon-kers Raceway, Inc.. 196 NLRB 373 (1972) (horserac-ing track): Jacksonville Kennel Club, Case 12 RC-3815, May 5, 1971 (dogracing track) (not reported inNLRB volumes). See also Section 103.3 of theBoard's Rules and Regulations.Our dissenting colleagues point to the congres-sional action regulating interstate commerce with re-spect to wagering on horseracing, in order to furtherthe horseracing and legal off-track betting industriesin the United States, selecting from the legislative his-tory those statements they deem to support theirview. However, they quote those portions out of con-text of the congressional findings that:'( I ) the States should have the primary respon-sibility for determining what forms of gamblingmay legally take place within their borders;(2) the Federal Government should preventinterference by one State with the gambling poli-cies of another, and should act to protect identi-fiable national interests; and(3) in the limited area of interstate off-trackwagering on horseraces, there is a need for Fed-eral action to ensure States will continue to coop-erate with one another in the acceptance of legalinterstate wagers.Obviously, Congress was concerned only with off-track wagering and with the protection of the rela-tions between the States themselves; it was not con-cerned with the other aspects of racing to which ourcolleagues allude. Congress is well aware of theBoard's historic stance of declining to assert jurisdic-tion over horseracing and dogracing, and if Congresshad wished to modify this it could easily have done soby using less restrictive language in enacting the "In-terstate Horseracing Act of 1978," as it did in modify-ing the Act to extend jurisdiction over health carefacilities.2Consequently, while the selected com-ments, taken out of context, may appear to supportthe dissenters' position, an examination of the entirequote shows they are in error. There is absolutely novalid basis for their conclusion.Absent an indication from Congress that theBoard's refusal to assert jurisdiction is contrary tocongressional mandate, we are not persuaded that weshould exercise our discretion to reverse our priorholdings on this issue. The fact that two members ofthe Board would exercise their discretion differentlyand assert jurisdiction is of no significance.'Interstate Horseracing Act of 1978. Public aw 95 515. 95th Congress.Stat. 1811.2 Public L.aw 93 360. 93d Cong.. S3203, 88 Stat. 395.243 NLRB No. 46314 AMERICAN TOTALISATOR COMPANY, INC.Furthermore, in the context of the Board's currentbacklog of work and inability to resolve issuespromptly, an extension of our jurisdiction at this timeto increase the number of proceedings coming beforeus would be wholly unwise. Hearings before adminis-trative law judges are scheduled 4 to 6 months afterthe issuance of complaints instead of the preferred 4to 6 weeks. Although the Board is now in a crisissituation in this respect, our dissenting colleagueswould only multiply the problem by asserting juris-diction over a whole new industry.After carefully considering the statements of posi-tion submitted by the Petitioners in support of theirpetitions, the Board has decided not to alter its policywith respect to the horseracing and dogracing indus-tries and has concluded that it will continue to declineto assert jursidiction over labor disputes in these in-dustries.Accordingly,It is hereby ordered that ATC's, NYRA's, andSEIU's petitions requesting the Board to repeal oramend Section 103.3 of the Board's Rules and Regu-lations to assert jurisdiction over the horseracing anddogracing industries be, and they hereby are, denied.MEMBER JENKINS, concurring:I would continue not to assert jurisdiction over thehorseracing and dogracing industries for the reasonsexpressed in our prior decisions and in our Rules andRegulations, Section 103.3. Nothing has been ad-duced since then to warrant changing our views. Theincrease in our workload over the past several years,emphasized by Members Penello and Murphy as areason for declining jurisdiction, is immaterial. TheBoard can and should continue to carry out the man-date of Congress and the statute even as more peopleseek its benefits, instead of excluding industries seri-atim in accordance with our personal notions of whois too unimportant to be allowed to invoke the Act.CHAIRMAN FANNING and MEMBER TRUESDALE, dis-senting:For the reasons stated in Chairman Fanning's dis-senting opinion in Centennial Turf Club, Inc., 192NLRB 698, 699 (1971), and his concurring opinion inElliott Burch, 230 NLRB 1161, 1162 (1977), we wouldprocess the instant petition.Three tracks in New York State alone require out-of-state goods and services reputedly worth morethan $60 million a year. Even if the industry were tobe found only in the State of New York, therefore,the viability of Section 103.3 of our Rules continuesto be questionable. But the impact of this industryupon commerce between the States as a whole is farbroadei than that. As noted by both the Senate Com-merce, Science, and Transportation Committee, andthe Senate Judiciary Committee, in their reports onthe recently enacted Interstate Horseracing Act:3The horseracing industry in the United States isa significant industry which provides employ-ment opportunities for thousands of individuals...and contributes favorably to the UnitedStates balance of trade. ... The racing industryspends more than $7 billion for operating ex-penses and taxes.... Employment in the racingindustry far exceeds the 175,000 people who arelicensed by the National Association of StateRacing Commissioner to make their living at theNation's racetracks. That figure ...does not in-clude many thousands of additional employees,such as grooms on the farms, carpenters, plumb-ers, electricians, van drivers, fence builders, salescompany personnel, insurance people, veterinar-ians, harness makers, and assorted others whoderive their living from the racing and breedingindustries.4Congress' latest recognition of the substantial im-pact on commerce exerted by the horseracing indus-try is further reason for this Board to at least recon-sider the rule. Current press reports also allude to thelikelihood of considerable unrest in the industry asnew parimutuel wagering equipment is introducedover the opposition of many employees in the indus-try. We should provide the structure for settling thoselabor disputes, as both labor and management in theindustry request. Because the Board continues to failto provide that structure, seemingly for the sole rea-son that it has always done so, we dissent.' Public Law 95-515, 92 Stat. 1811, October 25, 1978.'S. Rept. on SI 185 (Commerce, Science, and Transportation Committee)No. 95 554, October 27, 1977 at 3. Substantially identical language appearsin the report on S1185 of the Senate Judiciary Committee, No. 95-1117,August 14, 1978 at 4-5.315